Citation Nr: 0943835	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-14 476	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for 
hypertension/vascular disease, including as secondary to a 
service-connected disability.

2.  Entitlement to service connection for a urological 
disorder, including as secondary to a service-connected 
disability.
 
3.  Entitlement to an initial rating higher than 30 percent 
for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating higher than 20 percent 
for peripheral neuropathy of the left upper extremity.


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
January, April, December 2004, and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In May 2004 the Veteran submitted a statement withdrawing 
another claim that he had appealed for a higher rating for 
pseudotumors of both orbits.  38 C.F.R. § 20.204 (2009).

In the January 2007 rating decision, the RO granted service 
connection for glaucoma, which was then rated together with 
the already service connected pseudotumors of both orbits at 
30 percent.  Also in that decision, the RO increased the 
ratings for the peripheral neuropathy of the Veteran's right 
upper extremity from 0 to 30 percent and for his left upper 
extremity from 0 to 20 percent, retroactively effective from 
October 10, 2002, the date of receipt of his initial claim.  
As well, the RO determined the effective date for his 
underlying type II diabetes (in addition to the associated 
peripheral neuropathy) was erroneous and also should date 
back to his October 10, 2002 claim.

In a January 2007 statement, the Veteran raises additional 
claims for feet and back disabilities as related to his 
service-connected type II diabetes mellitus.  The RO has not, 
however, had an opportunity to adjudicate these additional 
claims in the first instance, and it would be potentially 
prejudicial to the Veteran for the Board to initially 
consider these additional claims.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  See, too, Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction over an 
issue not yet adjudicated by the RO).  As a result, they are 
not ripe for appellate review by the Board at this time.  The 
Board therefore is referring these additional claims to the 
RO for appropriate development and consideration.

As for the claims that are currently before the Board, those 
for service connection for hypertension/vascular disease and 
a urological disorder - including secondary to service-
connected disability, will be decided.  Since, however, the 
claims for higher ratings for the upper extremity peripheral 
neuropathy require further development, the Board is 
remanding those claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT


1.  Hypertension/vascular disease is not shown during the 
Veteran's military service or to a compensable degree within 
one year after service, instead was first diagnosed many 
years after service, and has not been linked by competent 
medical evidence to his military service - including to a 
service-connected disability.  

2.  A urological or genitourinary disorder such as 
epididymitis is not shown during service, instead is first 
shown many years after service, and has not been linked by 
competent medical evidence either directly to the Veteran's 
military service or secondarily to a service-connected 
disability.  

CONCLUSIONS OF LAW

1.  Hypertension/vascular disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).

2.  A urological disorder was not incurred in or aggravated 
by service is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
That is to say, the timing of the notice is ultimately 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since 
overturned on other grounds in Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.), the Court held that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication 
will not be affected because:  (1) the defect was cured by 
actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."   Vazquez-Flores, 22 Vet. App. at 46.  See 
also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Here, letters satisfying the notice requirements of 38 C.F.R. 
§ 3.159(b)(1) were sent to the Veteran in January 2003 and 
September 2004, prior to the initial adjudication of his 
claims - first for service connection for 
hypertension/vascular disease in April 2004, and then for 
service connection for a urological disorder in December 
2004.  The letters informed him of the evidence required to 
substantiate these claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letters did not comply with Dingess, as he was not also 
apprised of the downstream disability rating and effective 
date elements of his claim, but this is nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Since the Board will 
conclude below that the preponderance of the evidence is 
against his underlying claims for service connection, 
including on a secondary basis, the downstream disability 
rating and effective date elements of his claims are moot.  
And further, as required by the Supreme Court's recent ruling 
in Shinseki v. Sanders, he has the burden, not VA, of showing 
why not receiving this additional VCAA Dingess notice is 
prejudicial, and he has not made any such allegation.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs), VA treatment records, and private 
medical records, and in the past his Social Security 
Administration (SSA) records.  There is no indication of any 
outstanding records pertaining to his claims.



The Veteran also was provided a VA medical examination in 
March 2004 regarding his claim for service connection for 
hypertension secondary to his service-connected diabetes 
mellitus.  A VA medical examination was not provided 
concerning his claimed urological disorders, as the record 
does not show any relevant complaints or treatment for a 
urological disorder during service, nor is there any 
indication that such disability may be associated with an in-
service event or a service-connected disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  So VA has satisfied its 
duty to assist him in developing his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service Connection for Hypertension/Vascular Disease, 
including as Secondary to a Service-Connected Disability

The Veteran asserts that his hypertension/vascular disease is 
secondary to his service-connected diabetes mellitus. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2008).

Review of the Veteran's service treatment records (STRs) 
reveals no indication of any abnormal or elevated blood 
pressure readings or a diagnosis of hypertension or vascular 
disease.  At his February 1976 military separation physical 
examination his blood pressure was within normal limits, 
measuring 120/72.  His military service ended in March 1976.

During the many years since, the interim record shows a 
borderline blood pressure reading of 140/84 in 1984, and a 
reference to the medical acronym for hypertension (HTN).  
There was no actual blood pressure reading during a February 
1989 VA medical examination.  VA clinical records from the 
late 1990s reveal ongoing treatment for hypertension.  In the 
report of a March 2004 VA medical examination for 
hypertension it was indicated the Veteran had had diabetes 
for approximately 2 years.  It was also stated that he had 
reported a history of hypertension for greater than 15 years, 
and a myocardial infarction (i.e., heart attack) in 1997.  
The examiner opined that, with regard to the Veteran's 
hypertension and vascular disease, given the fact that his 
hypertension predated his diabetes by 15 to 20 years, 
and there was no evidence of nephropathy (i.e., damage to his 
kidney), it was much less likely than not that his 
hypertension was secondary to his diabetes.

VA clinical records through January 2006 continue to show 
ongoing treatment for hypertension, but no correlation with 
the service-connected diabetes.

While the main assertion in the Veteran's claim is that his 
hypertension/vascular disease is secondary to his service-
connected diabetes, the Board must address all potential 
theories of entitlement, including direct or presumptive 
service connection.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992).  It 
is then the Board's responsibility to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).

Here, while there is medical evidence of current hypertension 
satisfying the threshold requirement for service connection 
- proof the Veteran has the condition claimed, there is no 
indication he had hypertension/vascular disease while in the 
military or even within the one-year presumptive period 
following his discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This is probative evidence against his claim of direct 
or presumptive service connection.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  And the several years between the 
conclusion of his service and the first documented complaints 
of persistently elevated blood pressure and a resulting 
diagnosis of hypertension provides further probative evidence 
against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

The record also does not contain any findings or medical 
opinion etiologically linking the Veteran's hypertension to 
his military service, including to his 
service-connected type II diabetes mellitus or any other 
service-connected disability for that matter.  In fact, to 
the contrary, a VA examiner has specifically concluded the 
Veteran's hypertension is unlikely related to his diabetes, 
citing the preexistence of the hypertension by many years as 
proof of this.  There is no medical evidence to the contrary.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Wallin, that competent medical nexus evidence is 
required to associate a secondary condition with a service-
connected disability).  VA must consider only independent 
medical evidence in the record to support its findings and 
not its own unsubstantiated medical expertise or judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

The Veteran's unsubstantiated lay statements that his 
hypertension is related to his service-connected diabetes 
mellitus are not competent to establish this correlation, 
especially given the medical opinion indicating otherwise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical opinions, 
including on causation).  While he is competent, even as a 
layman, to comment for example on symptoms he has experienced 
and when he first learned he had hypertension, he is not 
competent to give a probative opinion on the cause of his 
hypertension, again, especially when, as here, there is a 
probative medical opinion to the contrary expressly 
discounting this notion that his hypertension is proximately 
due to, the result of, or chronically aggravated by his 
service-connected type II diabetes mellitus.  38 C.F.R. § 
3.159(a)(2); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).

As hypertension/vascular disease is not shown during the 
Veteran's military service or to a compensable degree within 
one year after service, but instead was first diagnosed many 
years after service and has not been linked by competent 
medical evidence either directly or presumptively to his 
military service or to a service-connected disability - in 
particular his diabetes, the preponderance of the evidence is 
against his claim for service connection for 
hypertension/vascular disease, to include as secondary to a 
service connected disability.  And as the preponderance of 
the evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).

Service Connection for a Urological Disorder, including as 
Secondary to a 
Service-Connected Disability

The Veteran also contends he has a urological disorder that 
is related to his 
service-connected diabetes mellitus.  But for the same 
reasons and bases as when discussing his claim for 
hypertension/vascular disease, there is no probative evidence 
establishing the required linkage - either directly or 
presumptively with his military service or secondarily to his 
service-connected diabetes.  Wallin, Velez, McQueen, supra.  
So this claim also must be denied.

The Veteran's STRs are completely unremarkable for any 
relevant complaints, findings, or diagnoses referable to a 
urological disorder.  This is probative evidence against his 
claim.  See again Struck v. Brown, 9 Vet. App. 145 (1996).  
His military service ended in March 1976.

The Veteran's post-service VA medical records reveal he 
received treatment for prostatitis some 8 years later, in May 
1984.  VA records from September 2002 through May 2005 show 
treatment for epididymitis, a genitourinary disorder.  
So there is the required medical evidence of a pertinent 
current disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed, to confirm the Veteran 
has it; without this minimum level of proof, there is no 
valid claim).

But proof the Veteran currently has the disability claimed is 
not all that is required for service connection, as there 
also needs to be probative (competent and credible) evidence 
etiologically linking this current disability to his military 
service, including to a service-connected disability like his 
type II diabetes mellitus.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And as already 
alluded to, it is in this critical respect that his claim 
fails.

The record does not contain any probative (competent and 
credible) evidence of a urological disorder during service, 
and there also is no medical nexus evidence or opinion 
etiologically linking the Veteran's bout of prostatitis or 
even his more recent epididymitis to his military service - 
including secondarily to his 
service-connected diabetes mellitus or any other service-
connected disability.  Hickson, Wallin, Velez, McQueen, 
supra.  

Moreover, as the type of urological disorders at issue are 
not the type of conditions (like, for example, a broken arm 
or separated shoulder, flat feet or varicose veins) that are 
readily capable of lay observation and diagnosis, the 
Veteran's unsubstantiated lay testimony purporting to link 
his urological disorders to his military service, including 
especially by way of his service-connected diabetes, is 
insufficient evidence to grant this claim.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Instead, the preponderance of the evidence is against the 
Veteran's claim for service connection for a urological 
disorder, including as secondary to a 
service-connected disability.  And as the preponderance of 
the evidence is against his claim, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim for service connection for hypertension/vascular 
disease, including as secondary to a service connected 
disability, is denied.  

The claim for service connection for a urological disorder, 
including as secondary to a service-connected disability, is 
denied.  


REMAND

There unfortunately has been a significant delay in 
adjudicating the Veteran's remaining claims for higher 
ratings for his upper extremity peripheral neuropathy, and 
for that the Board sincerely apologizes.  As an unfortunate 
result of this delay, more current medical information is 
needed, specifically, medical examinations to reassess the 
severity of these disabilities.  This is especially true 
since his last VA compensation examination for these 
disabilities was in September 2006, more than 3 years ago.  
The Court has held that, when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for an 
appropriate VA medical examination to 
ascertain the current severity of his 
right and left upper extremity peripheral 
neuropathy.  Have the designated examiner 
review the claims file for the pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation should 
be completed.  All pertinent 
symptomatology and findings should be 
reported in detail, including some 
indication of whether the upper extremity 
peripheral neuropathy is mild, moderate, 
moderately severe or severe.

2.  Then readjudicate the claims for 
higher ratings for the bilateral upper 
extremity peripheral neuropathy in light 
of the additional evidence.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
remaining claims.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


